Citation Nr: 1329335	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-11 880A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
HIV-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1979 
to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which the RO granted the 
Veteran service connection for HIV-related illness and 
assigned an initial 10 disability rating.  During the course 
of the appeal, jurisdiction over the Veteran's claim was 
transferred to the San Diego RO.

The Board subsequently remanded the case in February 2008 to 
provide the Veteran with a hearing before a Veterans Law 
Judge.  The AOJ subsequently scheduled a hearing, and the 
Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in June 2013.  A transcript of the 
hearing has been associated with the Veteran's claims file.  
Thus, there has been compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDING OF FACT

Since the effective date of service connection, the 
Veteran's HIV-related illness has likely been manifested by 
recurrent constitutional symptoms, intermittent diarrhea, 
and the need for approved medication.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a 
rating of 30 percent for the Veteran's HIV-related illness 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.14, 4.88b, Diagnostic Code 6351 
(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2013).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The 
Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring 
VA to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development 
action needed to arrive at a decision on the claim on appeal 
has been accomplished.

In this respect, through a February 2002 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate 
his claim.  

The Board also finds that the February 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
also requested that the Veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2002 
notice letter.  The Board thus finds that "the appellant 
[was] provided the content-complying notice to which he 
[was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this 
regard, the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In addition, the Veteran was given the opportunity to 
respond following the February 2002 notice letter.

The Board notes that VCAA notice is not required with 
respect to every aspect of a claim raised by a claimant.  
If, for example, a Veteran files a claim for service 
connection for a disability, the claim is granted, and he 
files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his 
entitlement to a higher rating and/or an earlier effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (holding that when a claim for service connection 
has been proven, the purpose of § 5103(a) has been 
satisfied, and notice under its provisions has been 
satisfied).  The Board notes that after an appellant has 
filed a notice of disagreement as to the initial effective 
date or disability rating assigned-thereby initiating the 
appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  
Here, the Veteran's claim for a higher initial rating falls 
squarely within this pattern.  Thus, no additional VCAA 
notice was required with respect to the claim on appeal.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Records of 
the Veteran's post-service treatment are of record.  In 
addition, the Veteran was afforded VA examinations in March 
2002, June 2010, and August 2012; reports of those 
examinations are of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on consideration of all of the pertinent evidence 
of record, to include the statements of the Veteran, and 
document that the examiners conducted full physical 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has 
further been given the opportunity to submit evidence, and 
he has provided written argument in support of his claim.  
The Veteran has not identified, and the record does not 
indicate, existing records pertinent to the claim that need 
to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his HIV-related illness has been 
more disabling than indicated by the assigned rating.  He 
therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2013).  When a question arises as 
to which of two ratings applies under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2013).  After 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2013).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves 
a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The relevant medical evidence of record concerning the 
Veteran's claim for an initial rating in excess of 10 
percent for HIV-related illness consists of reports of VA 
examinations conducted in March 2002, June 2010, and August 
2012, as well as records of his ongoing treatment for his 
HIV and HIV-related illness.  Report of the March 2002 
examination reflects that the Veteran complained of 
experiencing occasional diarrhea as a side effect of the 
anti-retroviral medications he was taking to treat his HIV.  
He also complained that he experienced constant fatigue, 
which the examiner also linked to his medications.  The 
examiner acknowledged that the Veteran experienced both 
diarrhea and fatigue linked to his HIV medications, as well 
as some redistribution of fat around his body, but noted 
that his T4 cell count was stable and high and his viral 
load was undetectable.  No constitutional symptoms were 
noted.  

Report of the June 2010 VA examination reflects that the 
Veteran complained of experiencing fatigue secondary to his 
anti-retroviral medication but otherwise identified no 
symptoms of HIV-related illness.  In particular, he reported 
experiencing no recurrent opportunistic infection and no 
constitutional symptoms such as fever, chills, or weight 
loss.  To the contrary, he reported that his weight had not 
fluctuated in five years.  He did complain of occasional 
loose stool approximately once per month.  The examiner 
noted that recent blood testing had shown a T4 cell count of 
651.  The Veteran reported working full time, and the 
examiner noted no functional limitation from his HIV-related 
illness.  

Similarly, report of the August 2012 VA examination reflects 
that the Veteran reported being "asymptomatic" at the time 
of examination.  He reported being on anti-retroviral 
medications to treat his HIV.  The examiner found the 
Veteran to experience recurrent, but not refractory, 
constitutional symptoms, in particular fatigue.  The 
examiner also noted that the Veteran had experienced oral 
candidiasis, herpes simplex, and hepatitis in the past but 
was not experiencing such disorders currently.  No 
opportunistic infections or neoplasms were noted.  The 
examiner concluded that the Veteran's HIV-related illness 
was "Level I - Asymptomatic."  In particular, the examiner 
noted that the Veteran was working full time and concluded 
that his HIV-related illness did not impact his ability to 
work.

The Veteran's records of ongoing treatment for his HIV-
related illness reflect that he has continued to seek 
treatment for purposes of managing his HIV and related 
illness.  Blood tests conducted multiple times per year 
throughout the course of the appeal reflect that the 
Veteran's T4 cell count has been, at worst, 560, in January 
2006, and has often been significantly higher-as much as 
1049 in February 2011.  Similarly, his viral load has been 
reported on multiple occasions as "undetectable," as in 
August 2011, or "suppressed," in May 2012.  He was treated 
in March 2005 for an occurrence of oral candidiasis, which 
responded well to medication and has not recurred since that 
time.  He continues to report to his physicians that he is 
working full time and has not been noted to complain of any 
constitutional symptoms such as fever, chill, weight loss, 
nausea, or vomiting.  Similarly, no opportunistic infections 
or neoplasms have been noted at any treatment visit at any 
time during the appeal period.

The Veteran also testified before the undersigned Veterans 
Law Judge at a hearing in June 2013.  At that time, he 
stated that he had experienced intermittent diarrhea for the 
past ten years.  The Veteran further stated that his most 
severe symptom is fatigue, which he stated is constant and 
often requires him to come home and take a nap immediately 
upon leaving work.  He described the fatigue as feeling like 
he had "an anchor on me all the time" and stated that it 
worsened with stress or any physical activity.  He also 
reported having experienced one bout of oral candidiasis in 
2005 but denied having experienced any recurrence since that 
time.

The Veteran's HIV-related illness has been rated under 38 
C.F.R. § 4.88b, Diagnostic Code 6351 (2013).  Under that 
Diagnostic Code, a 10 percent rating is warranted where the 
HIV-related illness results in definite medical symptoms, a 
T4 cell count of 200 or more and less than 500, and requires 
approved medication(s), or when the illness is accompanied 
by depression or memory loss with employment limitations.  A 
30 percent rating is appropriate where the HIV-related 
illness results in recurrent constitutional symptoms, 
intermittent diarrhea, and requires approved medication(s); 
or as the minimum rating with T4 cell count less than 200, 
or hairy cell leukoplakia, or oral candidiasis.  A 60 
percent rating is assignable if there are refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss; or as the minimum rating following development of 
AIDS-related opportunistic infection or neoplasm.  Finally, 
a 100 percent rating is warranted for AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; or an HIV-related illness 
with debility and progressive weight loss, without 
remission, or few or brief remissions.

Note (1) to Diagnostic Code 6351 defines "approved 
medication(s)" to include medications prescribed as part of 
a research protocol at an accredited medical institution.  
38 C.F.R. § 4.88b, Diagnostic Code 6351, Note (1).  Note (2) 
explains that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher 
overall evaluation results, but not in combination with 
percentages otherwise assignable in accordance with the 
above criteria.  38 C.F.R. §§ 4.14, 4.88b, Diagnostic Code 
6351, Note (2).

Upon review of the relevant evidence of record, the Board 
finds that the Veteran's HIV-related illness warrants an 
initial disability rating of 30 percent.  For the entirety 
of the appeal period, the Veteran has not been shown to have 
a minimum T4 cell count less than 200, or hairy cell 
leukoplakia, or (with one exception in March 2005) oral 
candidiasis.  Nevertheless, as noted above, a 30 percent 
rating is also warranted for recurrent constitutional 
symptoms, intermittent diarrhea, and the need for daily use 
of approved medications.  The record clearly establishes 
that the Veteran has suffered from recurrent constitutional 
symptoms, including in particular fatigue, and which has 
been linked to the medications he takes for his HIV-related 
illness.  Additionally, he has been on a regular regimen of 
prescription anti-retroviral medication for HIV during the 
majority of the relevant appeal period.  Further, the 
Veteran complained of intermittent diarrhea at his June 2013 
hearing before the undersigned Veterans Law Judge, and he 
was noted to have occasional diarrhea at the March 2002 VA 
examination.  Thus, the Board finds that the evidence tends 
to support a 30 percent initial rating for HIV-related 
illness under Diagnostic Code 6351 for the entirety of the 
appeal period. 

However, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 30 
percent under Diagnostic Code 6351 for the Veteran's 
illness.  The evidence of record does not reflect refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or AIDS-related opportunistic infection or neoplasm, 
as would warrant the higher rating of 60 percent.  In this 
regard, the Board observes that the Veteran's weight has 
remained relatively stable during the relevant time period; 
the Veteran himself reported at his June 2010 VA examination 
that his weight had remained stable for the past five years.  
Therefore, the Board finds that the Veteran has not 
presented clinical evidence of pathological weight loss.  
With respect to diarrhea, the Board notes that diarrhea and 
pathological weight loss are stated in the conjunctive, and 
therefore both conditions must be met to satisfy the 
criteria.  As the Board has found that pathological weight 
loss is not present, the presence of diarrhea is not 
sufficient by itself to warrant a higher disability rating.  
Moreover, as noted above, diarrhea is also a criterion for 
the 30 percent level, when it is intermittent.  The clinical 
evidence clearly shows that while the Veteran has 
intermittently suffered from diarrhea during the appeal 
period, the Veteran himself has stated that it is not always 
present.  Thus, the Board finds that the relevant clinical 
evidence shows diarrhea on no more than an intermittent 
basis consistent with the 30 percent rating assigned herein.  
Finally, neither the Veteran's treatment providers nor his 
VA examiners have diagnosed AIDS-related opportunistic 
infection or neoplasms, as would warrant a 60 percent 
rating, at any point during the appeal period.  The Board 
thus finds that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the 
Veteran's HIV-related illness at any time during the appeal 
period. 

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant consideration of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or 
evidence that the Veteran's service-connected HIV-related 
illness-without consideration of other disabilities-has 
rendered impractical the application of the regular 
schedular standards.  His symptoms are all specifically 
contemplated by the criteria discussed above.  In addition, 
the Veteran continues to work full time, and his VA 
examiners have found his HIV-related illness to have no 
functional impact on his ability to work.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 
4.1 (2013).  Thus, based on the record before it, the Board 
does not find that the medical evidence demonstrates any 
unusual disability with respect to the claim that is not 
contemplated by the rating schedule.  The very symptoms the 
Veteran experiences are all addressed by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a 
result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of extra-schedular evaluation is not 
warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected HIV-related illness warrants an 
initial rating of 30 percent.  This is so for the entirety 
of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.88b, 
Diagnostic Code 6351 (2013).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for a rating higher 
than that assigned herein, that doctrine is not helpful to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating of 30 percent for HIV-
related illness is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


